--------------------------------------------------------------------------------

EXHIBIT 10(v)(4)

 Cleco Corporation

Supplemental Executive Retirement Plan

 

Amended and Restated

Participation Agreement

                       The Compensation Committee of the Board of Directors of
Cleco Corporation (the "Committee") having the responsibility to administer the
Cleco Corporation Supplemental Executive Retirement Plan (the "Plan", as amended
and restated effective January 1, 1996, and the responsibility thereunder to
designate the participants in the Plan, previously designated R. O'Neal
Chadwick, Jr. as a participant in the Plan, a copy of which is attached hereto
and made a part hereof for all purposes.  The Chief Executive Officer of Cleco
Corporation has approved this amendment and restatement of the Participation
Agreement to provide for a shorter vesting period pursuant to Section 3.8 of the
Plan.

            This designation of participation is contingent upon the
Participant's agreement to be bound by and subject to the terms and conditions
of participation stated below.

            1.         The Participant agrees to be bound by and to be subject
to all the conditions and terms of the Plan and any rules or interpretations of
the Plan adopted or promulgated thereunder by the Committee, and the Participant
expressly acknowledges, agrees and consents to any interpretation and
construction by the Committee of any provision of the Plan and the resolution by
the Committee of any question or inquiry arising thereunder.

            2.         Pursuant to Section 3.8 of the Plan, the Participant
shall become entitled to receive a benefit upon termination of employment prior
to Early Retirement Age, notwithstanding the provisions set forth in Sections
3.1, 3.2, or 3.3 of the Plan, in accordance with the following Schedule:

                        Termination of Employment After:                    
Percentage of Vested Benefit

                                    May 30,
2001                                                  20%

                                    May 30,
2002                                                  40%

                                    May 30,
2003                                                  60%

                                    May 30,
2004                                                  80%

                                    May 30,
2005                                                100%

            3.         The Participant acknowledges that, as a condition to
eligibility for a benefit under the Plan, he will be required to meet the
requirements of Section 3.7 of the Plan regarding the selection of a joint and
100% survivor annuity, if applicable.

            4.         The Participant acknowledges that, for purposes of
determining his eligibility for a benefit under the plan, his initial date of
service with the Company is May 30, 2000.

--------------------------------------------------------------------------------

-2-

            5.         The Participant acknowledges that his right to a benefit
under the Plan is contingent upon full disclosure of benefits arising with
respect to employment by any prior employers as described in Section 2.12 of the
Plan.  The Participant represents that the following is a complete list of all
benefits that are defined as "Other Pension Benefits" in the Plan:

                        ___Entergy
Corporation______________________________________

            6.         The participant acknowledges that his eligibility for a
benefit under the Plan is contingent upon the provision to the Committee by the
Participant, or any person claiming benefits through the Participant, of all
information and data that is required by the Committee to determine the amount
of the benefit properly payable under the Plan including, without limitation,
such information as the Committee may require with respect to any "Other Pension
Benefits".

                                                                                                                                       
I hereby agree to the foregoing terms of participation in the Plan:

 

                                                                                                                                       
/s/  R. O'Neal Chadwick, Jr.                        

                                       
                                                                                       
        R. O'Neal Chadwick, Jr.
 

                                                                               
                                                        November 12,
2003                                      

                                                                                                                                    
   Date

 

                                       
                                                                                          
    Cleco Corporation   

 

                                                                                  
                                                     By:   /s/  David M.
Eppler                            

                                                                                                                      
                         David M. Eppler

                                   
                                                                                                           
President & Chief Executive Officer
 

                                                             
                                                                        
 November 12, 2003                                   _

                           
                                                                         
                                   Date

               

 

--------------------------------------------------------------------------------